Citation Nr: 1509627	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  03-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision issued by the VA RO in St. Petersburg, Florida.

This case has previously been before the Board on a number of occasions, including in January 2011, when the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2012 Memorandum Decision vacated the Board's January 2011 decision.

In March 2013, the Board remanded the Veteran's claim in accordance with the instructions in the Memorandum Decision.  Specifically, the Board's March 2013 remand instructed the Agency of Original Jurisdiction (AOJ) to attempt to obtain the Veteran's psychiatric records from 1971 and 1972, and to make a formal finding if such records were unavailable.  The March 2013 remand instructed the AOJ to obtain all pertinent VAMC treatment records, and to provide the Veteran with a VA examination only if additional treatment records were associated with the record.  As discussed in further detail below, the Board finds that there has been substantial compliance with its remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition. Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition, such as a nervous condition, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.



FINDING OF FACT

The weight of the evidence of record is against a finding that the Veteran has an acquired psychiatric disability as a result of active military service.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Of note, while an earlier Board decision was appealed, neither the Veteran, nor his representative, voiced any disagreement with the notice that had been provided.  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

As the Court noted in its July 2012 Memorandum Decision, the Veteran has stated, for example in March 2001, that he had medical appointments and received treatment for his acquired psychiatric condition while in service at the Naval Hospital in Jacksonville, Florida, between September 1971 and December 1971.  The Board notes that before its January 2011 decision was issued, while the National Personnel Records Center (NPRC) had searched for certain records, it had not searched for records from September 1971 to December 1971.  The Court found that the Board's January 2011 decision erred in concluding that the duty to assist the Veteran had been met, because a search of records from September 1971 through December 1971 had not been carried out.

In response to the memorandum decision, the Board, in March 2013, directed the NPRC to conduct a search for records from the Jacksonville Naval Hospital from September 1971 to February 1972.  In July 2013, VA made a broad request for mental health records from the Mental Health Department of the Naval Hospital at Jacksonville, for the period spanning July 1971 to May 1972 (which represents the entirety of the Veteran's active duty service).  In August 2013, the Records Management Center replied that searches for mental health records from the Jacksonville Naval Hospital for the years 1971 and 1972 yielded no results.  

In a separate effort to obtain pertinent records, as documented by a July 2013 Report of General Information, a representative from VA indicated that he called the Jacksonville Mental Health Clinic and spoken with several individuals, including a representative from medical records, who indicated that they did not have access to mental health records.  A separate representative was able to search three different databases, but found no records for the Veteran.  This representative consulted with a chief regarding where the Veteran's records, if they existed, would be sent.  The chief indicated that the Navy Personnel Command (NPC) first archived records, then sent the records to the Records Management Center.  A VA representative then called the NPC, but a database search yielded no records for the Veteran.  The NPC stated that if the Veteran's records were archived, they would have been sent to the RMC.  Unfortunately, as noted above, searches at the RMC were unable to locate any treatment records for the Veteran.  

In July 2013, VA informed the Veteran of the steps that it had undertaken to obtain his mental health treatment records.  In December 2013, the VA RO issued a finding of unavailability regarding the Veteran's mental health service treatment records from the Naval Hospital in Jacksonville.  The Veteran was given the opportunity to submit any records in his possession, but no records were forthcoming.

With respect to the Veteran's missing in-service psychiatric records, the Board observes that when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Board finds that with the above efforts, the RO has attempted to develop the record as much as possible, and any further efforts to obtain the Veteran's psychiatric records would be futile.  As such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  The Board has kept this situation in mind while addressing the Veteran's claim, and it is mindful that it has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran has been provided with several psychiatric examinations.  In September 2014, the Veteran appeared to dispute the adequacy of his most recent examination in January 2014.  In a September 2014 report from J.M., the Veteran indicated that the January 2014 examiner was "very unpleasant . . . antagonistic from the point [the Veteran] walked in there . . . [the Veteran] knew it wasn't going to be good.  [The examiner] didn't do nothing.  [The Veteran] wasn't in there ten minutes."  Upon close review of the January 2014 medical examination, the Board observes no evidence supporting the Veteran's claim that the examiner was antagonistic to the Veteran.  Furthermore, with the extensive histories that the examiner elicited from the Veteran, the Board finds the Veteran's claim that his examination was inappropriately short in duration to be incredible and without support in the record.  Moreover, it is noted that the examiner is presumed, as a qualified medical professional, to know what questions to ask in order to reach an opinion as to the etiology of a mental health disorder, and as such the length of the examination is ultimately irrelevant, provided that the examiner is able to provide a well-reasoned, and well-supported opinion as was done here.  The Board, therefore, finds the existing examination reports of record to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In September 2003, the Veteran requested a hearing before the Board, but in October 2004, he withdrew his request for such a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  The term "psychosis" includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  The evidence does not support a finding that the Veteran has been diagnosed with a "psychosis" at any time, and thus service connection for the Veteran's acquired psychiatric disability may not be established presumptively or based on a continuity of symptomatology alone.

The Veteran has been diagnosed with panic disorder, generalized anxiety disorder, and anxiety disorder not otherwise specified.  The first Hickson element is accordingly met.  

With respect to the second Hickson element, in the Veteran's July 1971 entrance examination, no psychiatric abnormalities were noted.  In the Veteran's July 1971 Report of Medical History, the Veteran denied experiencing symptoms such as depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  In the Veteran's May 1972 separation examination, no psychiatric abnormalities were noted.  In the Veteran's May 1972 Report of Medical History, the Veteran denied experiencing symptoms such as frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  However, while the Veteran specifically denied any psychiatric problems at that time, he checked "yes" to a number of other health problems.  This suggests that the Veteran thoughtfully filled out this medical history survey, rather than simply categorically denying every symptom that was listed; an observation which adds weight to the conclusion that if the Veteran had in fact been experiencing psychiatric problems at that time, he would have reported them.  

In October 1971, it was noted that the Veteran was not eligible for automatic advancement to pay grade E-3 because he failed his Basic Military Requirements test.  In April 1972, a medical officer noted that the Veteran had been evaluated by psychiatry and was found to have a personality disorder.  The psychiatrist felt that the Veteran was probably unsuitable for the service but recommended a change in rate, with the stipulation that if the Veteran did not improve in a new rate, he should be discharged.  The medical officer indicated that he saw the Veteran after a short trial in his new rate and concluded that the Veteran was unable to make satisfactory adjustment to life in the service.  The medical officer indicated that on the basis of the Veteran's previously-diagnosed personality disorder, the Veteran would be the ideal candidate for administrative discharge.  

Later in April 1972, the commanding officer of the Veteran's squadron recommended that the Veteran be discharged by reason of unsuitability.  It was noted that the Veteran knew right from wrong, was neither psychotic nor neurotic, and did not require hospitalization.  Instead, the Veteran made a poor adjustment to the demands of the military service despite appropriate leadership, counseling, and discipline.  A May 1972 administrative remark indicates that the Veteran was not recommended for reenlistment due to unsuitability as a result of a character and behavior disorder.  

The medical evidence of record indicates that the Veteran next sought treatment for an acquired psychiatric disorder in March 1996, when the Veteran experienced symptoms that were, by the time of an April 1996 treatment record, attributed to a panic attack.  The Veteran was prescribed Ativan on a number of occasions between this date and April 1997.  

In September 1998, the Veteran complained of persistent anxiety.  The Veteran indicated that he had experienced relief with Ativan in the past.  

In a February 1999 psychiatric outpatient evaluation, the Veteran stated that he had panic attacks since the age of 18, and he had previously treated these panic attacks with the consumption of alcohol.  The Veteran denied any history of outpatient or inpatient psychiatric treatment.  In December 1999, it was noted that Xanax had effectively treated the Veteran's symptoms in the past, and he was currently taking Ativan for his symptoms.   

In February 2000, the Veteran asserted that when he was in service, he started to experience panic attacks, breathing disorders, and eating disorders.  

In July 2001, the Veteran stated that he went to the naval hospital in Jacksonville in-service and was diagnosed with anxiety and panic attacks.  

In May 2007, the Veteran stated that he saw a psychiatrist in-service because he had anxiety attacks loading bombs and missiles.  The Veteran indicated that his panic attacks worsened, and he was ultimately processed to be discharged as a result.  

The Veteran underwent a VA examination in September 2009, at which time he reported first experiencing severe panic attacks in "A" school which were allegedly accompanied by difficulty breathing, an inability to swallow, blood rushing through his body, and a feeling that his heart would explode.  The Veteran denied receiving outpatient or inpatient treatment for a medical disorder.  The examiner diagnosed the Veteran with a panic disorder.  The examiner found that the Veteran's panic disorder was at least as likely as not related to service, and the rationale for this opinion, in its entirety, was "panic dis with symptoms of this illness reported in [history]."  In November 2009, following a review of the Veteran's claims file, the examiner found that the diagnosis of panic disorder was less likely than not caused by or the result of active duty service.  As a rationale for this opinion, the examiner indicated that the Veteran was diagnosed with an Axis II personality disorder in service, and was found to be a candidate for administrative discharge with poor adjustment to the demands of military service.  

In December 2009, the Veteran indicated that "the mental health care given so many years ago was not to the scientific point where they are now.  If they knew then what they know now I am positive I would have been diagnosed with panic disorder in the military.  I contend that since my symptoms have not changed since service that I did have panic disorder in service and still have it now."

In June 2010, the Veteran underwent an additional VA examination.  The examiner diagnosed the Veteran with panic disorder without agoraphobia, and alcohol dependence in early full remission.  The examiner opined that the Veteran's panic disorder was less likely as not caused by or the result of military service.  As a rationale for this opinion, the examiner noted that the Veteran's service treatment records did not support his claim of having experienced panic attacks in the military.  The Veteran, in his discharge Report of Medical History, denied all psychiatric symptoms.  Furthermore, the examiner noted that there are no records to support ongoing treatment for psychiatric symptoms since his discharge.  

In July 2013, the Veteran submitted an affidavit in which he stated that he experienced panic attacks in service as a result of being forced to watch videos of flight-deck accidents during "A" school.  The Veteran stated that the Veteran's panic attacks continued when he returned from service in 1972.  

The Veteran underwent an additional VA examination in January 2014.  The examiner diagnosed the Veteran with panic disorder.  After an examination of the Veteran and a review of the Veteran's claims file, the examiner concluded that the Veteran's acquired psychiatric disability was less likely than not incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner noted that the Veteran's service treatment records did not support his claim of having experienced panic attacks in the military.  Furthermore, the Veteran denied all psychiatric symptoms in his Report of Medical History from service separation.   

In September 2014, J.M., a private "health service provider in psychology" and "PhD," diagnosed the Veteran with panic disorder that had an onset while the Veteran was on active duty.  J.M.'s seven-page report quoted extensively from the evidence of record, including a multi-page verbatim recitation of the Veteran's July 2013 statement.  J.M. stated that the Veteran told him that he began experiencing anxiety when he was 18 years old, after he began attending "A" school.  The Veteran told J.M. that he had experienced anxiety since service, and he saw a physician who advised him to drink as a remedy.  J.M. concluded that the lack of complaints about panic in the service were not persuasive that the Veteran did not experience panic in service.  J.M. noted that lack of evidence is "not proof of absence-of panic, in this case."  J.M. "was compelled to believe" the Veteran because the Veteran's story of the onset of his anxiety was consistent.  

Turning now to an assessment of the probative weight to be assigned to these opinions, when evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

With that said, while the Board accepts the September 2014 opinion of J.M. as competent and credible evidence, the Board assigns this opinion with relatively little probative weight for several reasons.  First, J.M. noted that the lack of complaint of panic in service does not prove the absence of the in-service symptom of panic.  While this may be so, J.M. ignores the Veteran's own in-service denials of such symptoms.  In July 1971 and May 1972, the Veteran specifically and affirmatively denied experiencing symptoms such as depression or excessive worry, or nervous trouble of any sort.  In both of these self-reports, the Veteran endorsed experiencing other medical symptoms; the Board thus finds it highly likely that if the Veteran were experiencing even nervousness, he would have indicated so on his Report of Medical History.  The Veteran finds the Veteran's in-service self-assessment of his symptoms to be highly probative of his actual frame of mind at the time; J.M. does not explain why the Veteran's own in-service self-assessment would be in any way inaccurate.

Moreover, the service treatment records were provided contemporaneously with the Veteran's service and not years later in conjunction with a claim for VA benefits, a point which lends additional weight to the service treatment records, vis a vis the Veteran's more recent statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

Additionally, J.M. places importance on the fact that the Veteran had presented a consistent story of the onset of his anxiety disorder.  The Board disagrees with this premise.  As discussed above, the Veteran's current account of an in-service occurrence of his anxiety is entirely inconsistent with his multiple in-service denials of anxiety symptoms.  Furthermore, in July 2001, the Veteran stated that he was diagnosed with anxiety and panic attacks in-service.  Not only does the Board find no support in the Veteran's service treatment records for such an assertion, but in December 2009, the Veteran himself conceded that he "would have been diagnosed with panic disorder" in active duty service, if the field of psychiatry understood at the time what it understands now (emphasis added).  Additionally, the Board notes that the Veteran first alleged in May 2007 that he experienced anxiety attacks "loading bombs and missiles."  In July 2013, the Veteran made no mention of bombs and missiles, but instead alleged that he experienced anxiety during "A" school as a result of watching graphic videos of flight deck accidents.  Thus, the Board disputes J.M.'s premise that the Veteran has presented a consistent account of the inception of his acquired psychiatric disorder.

In contrast, the Board places great probative weight on the opinions of the June 2010 and January 2014 VA examiners, who considered the Veteran's contentions and thoroughly examined the Veteran's service records before concluding that the Veteran's acquired psychiatric disability was less likely than not related to his active duty service.  

To the extent that the Veteran believes that his acquired psychiatric disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As such, the Veteran is considered competent to describe the feelings of panic that he experiences.  

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the diagnosis or etiology of an acquired psychiatric disability, the issues of identification and causation of a medical condition are medical determinations outside the realm of common knowledge of a lay person.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's acquired psychiatric disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, greater probative weight than the lay opinions.  

In adjudicating this claim, however, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As finder of fact, the Board must determine both the weight and credibility of all the evidence of record.  To this end, equal weight is not accorded to each piece of evidence contained in a record; and every item is not considered to have the same probative value.  Rather, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In weighing credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence). 

To this end, the Board notes that in its July 2012 Memorandum Decision, the Court found that the Board did not adequately explain why its January 2011 decision found the Veteran's lay statements regarding the in-service onset of his panic attacks to be incredible when a July 2009 Board remand stated that the Veteran had provided "both competent and credible" testimony regarding the incurrence of panic attacks and nervousness during service.  As a general matter, the Board notes that it is not bound by the initial conclusions that it rendered in a remand because "a remand by the Board is a preliminary order and does not constitute a final Board decision."  38 C.F.R. § 20.1100(b) (2014).  Thus, the Board is not bound by any observation preliminarily rendered in the July 2009 remand, nor indeed, in any other of its remands.  

Even with this said, the Board observes that the July 2009 remand observed the competence and credibility of the Veteran's testimony in the context of evaluating whether the Veteran was entitled to a VA examination of his disability.  The threshold for establishing whether medical evidence of nexus is exists is "low."  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board's observations that the Veteran had demonstrated competency and credibility for the purpose of establishing the "low" threshold of McLendon is an entirely distinct question from whether the Veteran, in the context of the entirety of the evidence of record, has demonstrated credible lay evidence of nexus sufficient to support a claim for service connection.

Lastly, since the time of the July 2009 remand, and as noted in the discussion of J.M.'s medical opinion, the Veteran has submitted statements, notably in December 2009 and July 2013, that contradict statements that he previously made.  For all of these reasons, the Board is not bound by its July 2009 observation that the Veteran offered competent and credible lay evidence.  

Furthermore, with regard to the credibility that the Board assigns to the Veteran's statements that he has experienced panic symptoms since service, the Board again notes that the Veteran's acquired psychiatric disabilities are not among the list of "psychoses" for which service connection may be granted presumptively or based upon a continuity of symptomatology.  With that said, the Board must note that the Veteran first sought medical treatment for panic attacks in 1996, some 24 years after his separation from service.  Additionally, from the time of the Veteran's first medical treatment for panic disorder in 1996 until the time of his instant claim for benefits in 2000, the Veteran failed to mention to any clinician that he first experienced debilitating panic attacks in-service or that he believed his panic attacks to be related to service.  Indeed, the Veteran stated in February 1999 that he began experiencing panic attacks at the age of 18, which, the Board notes, is after his May 1972 separation from service.  The allegation that the Veteran experienced panic in-service only arose in conjunction with the Veteran's claim for benefits.  As such, the Veteran's assertion that he has experienced constant panic since service is not found to constitute probative evidence.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


